DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on December 17, 2019 and May 6, 2020 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document (“3GPP TS 36.323 v15.1.0” September 2018) in view of R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018).
Regarding claim 1, The R2-1815006 document teaches a method performed by a user equipment (UE) (Fig.4.2.2.1, page 1), the method comprising: 
transmitting, to a base station (BS), the plurality of segments of the RRC message. (read as “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11))
However, the 3GPP document fails to explicitly teach determining whether a size of a RRC (radio resource control) message exceeds a maximum PDCP (packet data convergence protocol) SDU (service data unit) size
when the size of the RRC message exceeds the maximum PDCP SDU size, performing a segmentation of the RRC message into a plurality of segments in a RRC layer
The R2-1815006 document teaches the method for determining whether a size of a RRC (radio resource control) message exceeds a maximum PDCP (packet data convergence protocol) SDU (service data unit) size (read as the PDCP entity determines “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)); 
when the size of the RRC message exceeds the maximum PDCP SDU size, performing a segmentation of the RRC message into a plurality of segments in a RRC layer (read as segmentation mode (Section 4.3.1, page 1); For example, “the PDCP ”(Section 4.3.1, page 1)); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as taught by the 3GPP document for the purpose of enhancing network packet management for devices in a communication network.
Regarding claim 6, the 3GPP document teaches a user equipment (UE) (read as UE (Fig.4.2.2.1, page 11)), the UE comprising: 
a transceiver (read as UE executing a PDCP capable to “transfer of data (user plane or control plane)” (Sections 4.3.1 and 4.4, pages 11-12)); and 
at least one processor coupled with the transceiver (read as UE (Fig.4.2.2.1, page 1). Also, it would have been obvious to a person of ordinary skill in the art that the UE (shown in Fig.4.2.2.1) to equipped with at least one processor.), 
wherein the at least one processor (read as UE (Fig.4.2.2.1, page 11)) configured to: 
transmit, to a base station (BS), the plurality of segments of the RRC message. (read as “PDCP provides its services to the RRC and user plane upper ”(Fig.4.2.2.1, Section 4.3.1, page 11))
However, the 3GPP document fails to explicitly teach the step to determine whether a size of a RRC (radio resource control) message exceeds a maximum PDCP (packet data convergence protocol) SDU (service data unit) size; 
when the size of the RRC message exceeds the maximum PDCP SDU size, perform a segmentation of the RRC message into a plurality of segments in a RRC layer; 
The R2-1815006 document teaches the method to determine whether a size of a RRC (radio resource control) message exceeds a maximum PDCP (packet data convergence protocol) SDU (service data unit) size (read as the PDCP entity determines “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)); 
when the size of the RRC message exceeds the maximum PDCP SDU size, performing a segmentation of the RRC message into a plurality of segments in a RRC layer (read as segmentation mode (Section 4.3.1, page 1); For example, “the PDCP entity shall segment the data into multiple PDCP SDU in sequence”(Section 4.3.1, page 1)); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as 
Regarding claims 3 and 8, and as applied to claims 1 and 6 above, The 3GPP document teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11)
However, the 3GPP document fail to explicitly teach setting a segment number for a first segment of the plurality of segments to 0; and
incrementing the segment number for each subsequent segment of the plurality of segments. 
The R2-1815006 document teaches a method setting a segment number for a first segment of the plurality of segments to 0 (read as E field set to zero. (Fig.6.2.2.1-2, Section 6.3.X, page 6)); and
incrementing the segment number for each subsequent segment of the plurality of segments. (read as COUNT value (Section(s) 5.2.1 and 5.2.2.1, page 2-3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as taught by the 3GPP document for the purpose of enhancing network packet management for devices in a communication network.
Regarding claims 4 and 9, and as applied to claims 1 and 6 above, The 3GPP document teaches “PDCP provides its services to the RRC and user plane ”(Fig.4.2.2.1, Section 4.3.1, page 11)
However, the 3GPP document fail to explicitly teach wherein a segment which is a last segment of the plurality of segments includes an indication indicating the segment is the last segment of the plurality of segments.
The R2-1815006 document teaches a method wherein a segment which is a last segment of the plurality of segments includes an indication indicating the segment is the last segment of the plurality of segments. (Fig.6.2.2.1-2, Section 6.3.X, page 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as taught by the 3GPP document for the purpose of enhancing network packet management for devices in a communication network.
Regarding claims 5 and 10, and as applied to claims 1 and 6 above, The 3GPP document teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11)
However, the 3GPP document fail to explicitly teach wherein the segmentation of the RRC message is performed in at least one of RRC layer, PDCP layer, or SDAP (service data adaptation protocol) layer.
The R2-1815006 document teaches a method wherein the segmentation of the RRC message is performed in at least one of RRC layer, PDCP layer, or SDAP (service The PDCP layer provides its services to the RRC or SDAP layers.” (Section 4.3.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as taught by the 3GPP document for the purpose of enhancing network packet management for devices in a communication network.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document (“3GPP TS 36.323 v15.1.0” September 2018), in view of R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018), and R2-1817648 (“Segmentation of UE Radio Capability information” 12th-16th November 2018).
Regarding claims 2 and 7, and as applied to claims 1 and 6 above, The 3GPP document teaches “PDCP provides its services to the RRC and user plane upper layers at the UE or to the relay at the evolved Node B (eNB).”(Fig.4.2.2.1, Section 4.3.1, page 11)
The R2-1815006 document teaches a method “when the data size from upper layers is larger than the maximum supported PDCP SDU size, …”(Section 4.3.1, page 1)) Furthermore, the R2-1815006 document teaches “the PDCP ”(Section 4.3.1, page 1))
wherein the segmentation of the RRC message is performed based on the indicator. (read as E field (Fig.6.2.2.1-2; Section 6.3 page 6))
However, the 3GPP document and R2-1815006 document fail to explicitly teach receiving, from the BS, a UE capability enquiry message comprising an indicator indicating whether the segmentation of the RRC message is allowed, 
The R2-1817648 document teaches a method for receiving, from the BS, a UE capability enquiry message comprising an indicator indicating whether the segmentation of the RRC message is allowed (read as UECapabilityEnquiry message (Fig.1)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging a UECapabilityEnquiry message as taught by the R2-1817648 document and the segmentation mode as taught by the R2-1815006 document within the PDCP entities (e.g.: UE, E-UTRAN) as taught by the 3GPP document for the purpose of enhancing network packet management for devices in a communication network.
Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1817648 (“Segmentation of UE Radio Capability information” 12th-16th November 2018) in view of R2-1815006 (“Support segmentation and concatenation on RRC message transmission” 8th-12th October 2018).
Regarding claim 11, R2-1817648 document teaches a method performed by a base station (BS) (read as (Fig.1)), the method comprising: 
transmitting, to a user equipment (UE), a UE capability enquiry message comprising an indicator indicating whether a segmentation of a RRC (radio resource control) message into a plurality of segments is allowed (read as UECapabilityEnquiry message (Fig.1)); and 
receiving, from the UE, a plurality of segments of the RRC message (read as UECapabilityInformation message (Fig.1)),
However, the R2-1817642 document wherein the segmentation of the RRC message is performed based on the indicator.
The R2-1815006 document teaches a method wherein the segmentation of the RRC message is performed based on the indicator. (read as E field (Fig.6.2.2.1-2; Section 6.3 page 6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating PDCP data PDU “E” field for indicating segmentation as taught by the R2-1815006 
Regarding claim 12, and as applied to claim 11 above, R2-1817648 document, as modified R2-1817648 document, teaches a method further comprising: 
in response to the receiving the plurality of segments of the RRC message (Fig.1),
performing a reassembly the plurality of segments of the RRC message into a complete RRC message. (Fig.1)
Regarding claim 13, and as applied to claim 11 above, R2-1817648 document teaches “Procedures for segmentation of UE Radio Capability Information” (Fig.1, pages 1-3)
However, the R2-1817648 document fails to explicitly teach wherein a segment which is a last segment of the plurality of segments includes an indication indicating the segment is the last segment of the plurality of segments.
The R2-1815006 document teaches a method wherein a segment which is a last segment of the plurality of segments includes an indication indicating the segment is the last segment of the plurality of segments. (Fig.6.2.2.1-2, Section 6.3.X, page 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the base station as taught by the R2-1817648 
Regarding claim 14, and as applied to claim 12 above, R2-1817648 document teaches “Procedures for segmentation of UE Radio Capability Information” (Fig.1, pages 1-3)
However, the R2-1817648 document fails to explicitly teach wherein the reassembly of the plurality of segments of the RRC message is performed in at least one of RRC layer, PDCP (packet data convergence protocol) layer or SDAP (service data adaptation protocol) layer.
The R2-1815006 document teaches a method wherein the reassembly of the plurality of segments of the RRC message is performed in at least one of RRC layer, PDCP (packet data convergence protocol) layer or SDAP (service data adaptation protocol) layer. (read as “The PDCP layer provides its services to the RRC or SDAP layers.” (Section 4.3.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the segmentation mode as taught by the R2-1815006 document within the base station as taught by the R2-1817648 document for the purpose of enhancing network packet management for devices in a communication network.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zhang et al. (U.S. Patent Application Publication # 20200146093 A1) teach “apparatus, systems, and methods for communicating large RRC messages in a fifth generation (5G) New Radio (NR) network.”(Fig(s).10-11; Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 17, 2021